DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2005/0241347).
Regarding claim 1, Cho figures 1-6 teach a washing machine appliance, comprising: 
a cabinet (2 casing) having a top panel (6 top plate), the top panel of the cabinet defining an opening; 
a tub (10) disposed within the cabinet below the top panel, the tub defining a wash chamber; 
a basket (20 drum) rotatably mounted within the tub; and 
a fluid additive (50 detergent supply apparatus) dispenser comprising 
a housing (7a entrance hole for detergent container) mounted below the top panel, 

a primary cup (82 main liquid detergent container) selectively received on the dispenser drawer within the primary compartment to hold a first wash additive therein, the primary cup defining a vertical opening (85 siphon) therethrough to permit the first wash additive to the primary compartment upstream from the primary outlet, and 
a secondary cup (92 subsidiary liquid detergent container) selectively received on the dispenser drawer within the secondary compartment to hold a second wash additive therein, the secondary cup defining a vertical opening (95 siphon) therethrough to permit the second wash additive to the secondary compartment upstream from the secondary outlet.[0048-65][0093]
Cho fails to explicitly teach the dispenser drawer further defining a primary outlet extending from the primary compartment to direct a primary wash fluid to the basket and a secondary outlet extending from the secondary compartment to direct a secondary wash fluid to the basket.
However, Cho teaches liquid detergent and water fallen toward the bottom of the main detergent storing section 58 moves to a back of the main detergent storing section 58, subsequently to the housing 52.[0117] Liquid detergent and water fallen toward the bottom of the preliminary detergent storing section 62 moves to a back of the preliminary detergent storing section 62, subsequently to the housing 52.  After going through the outlet 53 of the housing 52, the water supply bellow tube 44 in turn and getting to the tub 10.[0170]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a primary outlet extending from the primary compartment to direct a primary wash fluid to the basket and a secondary outlet extending from the secondary compartment to direct a secondary wash fluid to the basket so that detergent in the main detergent storing section and preliminary detergent storing section will be supplied to the tub.
Regarding claim 2, Cho figures 1-6 suggest the basket defines a rotation axis, wherein the dispenser drawer extends from a forward end proximal to the rotation axis to a rearward end distal to the rotation axis, wherein the primary outlet is a primary front outlet proximal to the forward end, and wherein the dispenser drawer further defines a primary rear outlet (53outlet) extending vertically to further direct the primary wash fluid to the basket.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the primary front outlet such that it defines a larger cross section than the primary rear outlet as the size of the primary front outlet and primary rear outlet would not perform differently than the prior art device.(MPEP 2144.04)
Regarding claim 4, Cho teaches a ventilation hole 54c is formed at a back of the handle hole 54b so as to inflow external air in the housing 52.[0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the housing such that it defines a bottom exhaust opening, wherein the primary front outlet is positioned above the bottom exhaust opening, and wherein the primary rear outlet is positioned within the housing rearward from the bottom exhaust opening as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Regarding claim 5, Cho teaches a ventilation hole 54c is formed at a back of the handle hole 54b so as to inflow external air in the housing 52.[0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the housing such that it defines a bottom exhaust opening, wherein the primary cup is a pod cup to receive an additive pod therein, and wherein the vertical opening of the primary cup is aligned above the bottom exhaust opening as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
The primary cup (82) of Cho is capable of receiving a pod.
Regarding claim 6, Cho figure 5 suggests the primary front outlet is aligned below the vertical opening of the primary cup, and wherein the pod cup covers the primary rear opening.
Regarding claim 7, Cho figures 3 and 5 teach  the primary cup (82) includes a cup siphon (85) extending upward from an inner surface of the primary cup, and wherein the cup siphon defines the vertical opening of the primary cup.
Regarding claim 8, Cho figures 1 and 2 suggest the basket (20 drum) defines a rotation axis, wherein the dispenser drawer (54) extends from a forward end proximal to the rotation axis to a rearward end distal to the rotation axis. Figure 6 suggests the secondary outlet is a front secondary outlet proximal to the forward end, and wherein the dispenser drawer further defines a secondary rear outlet (53 housing outlet) extending vertically to further direct the secondary wash fluid to the basket.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the secondary front outlet such that it defines a larger cross section than the secondary rear outlet as the size of the secondary front outlet and secondary rear outlet would not perform differently than the prior art device.(MPEP 2144.04)
 Regarding claim 10, Cho figures 3 and 6 teach the secondary cup (94) includes a cup siphon (95) extending upward from an inner surface of the primary cup, and wherein the cup siphon defines the vertical opening of the secondary cup.
Regarding claim 11, Cho figures 1-6 teach a washing machine appliance, comprising: 
a cabinet (2 casing) having a top panel (6 top plate), the top panel of the cabinet defining an opening; 
a tub (10) disposed within the cabinet below the top panel, the tub defining a wash chamber; 
a basket (20 drum) rotatably mounted within the tub; and 
a fluid additive dispenser (50 detergent supply apparatus) comprising 
a housing (7a entrance hole for detergent container) extending between an open front end and a closed rear end, the housing defining a bottom exhaust opening (54c ventilation hole) at the open front end, the housing being mounted below the top panel, 

a primary cup (82 main liquid detergent container) selectively received on the dispenser drawer within the primary compartment to hold a first wash additive therein, the primary cup defining a vertical opening (85 siphon) therethrough to permit the first wash additive to the primary compartment upstream from the primary outlet, and 
a secondary cup (94 subsidiary liquid detergent container) selectively received on the dispenser drawer within the secondary compartment to hold a second wash additive therein, the secondary cup defining a vertical opening(95 siphon) therethrough to permit the second wash additive to the secondary compartment upstream from the secondary outlet. .[0048-65][0093]
Cho is silent to the dispenser drawer defining a primary compartment (58) and a secondary compartment (62) spaced apart from the primary compartment by a lateral void.
Cho teaches a main detergent clogging-protection rib 61 is formed in the detergent container 54 which separates the main detergent storing section 58 from the bleach storing section 59.[0074]
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a protection rib between the main detergent storing section and the preliminary detergent storing section thereby reading on a primary compartment and a secondary compartment spaced apart from the primary compartment by a lateral void.
Cho fails to explicitly teach the dispenser drawer further defining a primary outlet extending from the primary compartment to direct a primary wash fluid to the basket and a secondary outlet extending from the secondary compartment to direct a secondary wash fluid to the basket.
However, Cho teaches liquid detergent and water fallen toward the bottom of the main detergent storing section 58 moves to a back of the main detergent storing section 58, subsequently to the housing 52.[0117] Liquid detergent and water fallen toward the bottom of the preliminary detergent storing section 62 moves to a back of the preliminary detergent storing section 62, subsequently to the housing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a primary outlet extending from the primary compartment to direct a primary wash fluid to the basket and a secondary outlet extending from the secondary compartment to direct a secondary wash fluid to the basket so that detergent in the main detergent storing section and preliminary detergent storing section will be supplied to the tub.
Regarding claim 12, Cho figures 1-6 suggest the basket defines a rotation axis, wherein the dispenser drawer extends from a forward end proximal to the rotation axis to a rearward end distal to the rotation axis, wherein the primary outlet is a primary front outlet proximal to the forward end, and wherein the dispenser drawer further defines a primary rear outlet (53outlet) extending vertically to further direct the primary wash fluid to the basket.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the primary front outlet such that it defines a larger cross section than the primary rear outlet as the size of the primary front outlet and primary rear outlet would not perform differently than the prior art device.(MPEP 2144.04)
Regarding claim 14, Cho teaches a ventilation hole 54c is formed at a back of the handle hole 54b so as to inflow external air in the housing 52.[0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the housing such that it defines a bottom exhaust opening, wherein the primary front outlet is positioned above the bottom exhaust opening, and wherein the primary rear outlet is positioned within the housing rearward from the bottom exhaust opening as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Regarding claim 15, Cho teaches a ventilation hole 54c is formed at a back of the handle hole 54b so as to inflow external air in the housing 52.[0065]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to configure the housing such that it defines a bottom exhaust opening, wherein the primary cup is a pod cup to receive an additive pod therein, and wherein the vertical opening of the primary cup is aligned above the bottom exhaust opening as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
The primary cup (82) of Cho is capable of receiving a pod.
Regarding claim 16, Cho figure 5 suggests the primary front outlet is aligned below the vertical opening of the primary cup, and wherein the pod cup covers the primary rear opening.
Regarding claim 17, Cho figures 3 and 5 teach  the primary cup (82) includes a cup siphon (85) extending upward from an inner surface of the primary cup, and wherein the cup siphon defines the vertical opening of the primary cup.
Regarding claim 18, Cho figures 1 and 2 suggest the basket (20 drum) defines a rotation axis, wherein the dispenser drawer (54) extends from a forward end proximal to the rotation axis to a rearward end distal to the rotation axis. Figure 6 suggests the secondary outlet is a front secondary outlet proximal to the forward end, and wherein the dispenser drawer further defines a secondary rear outlet (53 housing outlet) extending vertically to further direct the secondary wash fluid to the basket.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the secondary front outlet such that it defines a larger cross section than the secondary rear outlet as the size of the secondary front outlet and secondary rear outlet would not perform differently than the prior art device.(MPEP 2144.04)
 Regarding claim 20, Cho figures 3 and 6 teach the secondary cup (94) includes a cup siphon (95) extending upward from an inner surface of the primary cup, and wherein the cup siphon defines the vertical opening of the secondary cup.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rizzetto (EP 2048275 A1) is directed towards a laundry washing dispenser having removable detergent container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711